                                         Case 4:14-cv-04480-YGR Document 328 Filed 04/17/20 Page 1 of 11




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     TWITTER, INC.,                                     Case No. 14-cv-04480-YGR

                                   7                    Plaintiff,                          ORDER GRANTING GOVERNMENT’S
                                                                                            MOTION FOR SUMMARY JUDGMENT;
                                   8              v.                                        DENYING TWITTER’S CROSS-MOTION FOR
                                                                                            SUMMARY JUDGMENT
                                   9     WILLIAM P. BARR, ET AL.,
                                                                                            DKT. NOS. 309, 311
                                  10                    Defendants.

                                  11

                                  12          This long-pending case has morphed through myriad iterations and legislative changes.
Northern District of California
 United States District Court




                                  13   That plaintiff has continued to pursue the action merely underscores the tension between the First
                                  14   Amendment and national security and the future impact of the proceedings. The Court now
                                  15   addresses the cross-motions of plaintiff Twitter, Inc. (“Twitter”) and defendants William P. Barr,
                                  16   et al. (“the Government”) for summary judgment. (Dkt. Nos. 309, 311.) The Court having
                                  17   considered the parties’ briefing in support of and in opposition to the cross-motions, the
                                  18   admissible evidence1 (including evidence presented in camera2), and the prior proceedings and
                                  19
                                              1
                                  20             Twitter requests judicial notice of publicly available reports prepared by the Director of
                                       the Administrative Office of the U.S. Courts, Office of the Director of National Intelligence, and
                                  21   the U.S. Department of Justice Office of Legislative Affairs (Dkt. No. 315) in support of Twitter’s
                                       cross-motion and opposition. In connection with its reply briefing, Twitter also filed a
                                  22   supplemental request for judicial notice of transparency reports published by five companies
                                       (Adobe, Cisco, Automattic, Wickr, and Nest) and that such reports include statements that they
                                  23   companies have received zero national security process requests during one or more reporting
                                       periods. (Dkt. No. 327.) The Government did not oppose either request. The Court finds that it is
                                  24   proper to take judicial notice of the fact of these reports and their contents, not the truth of any
                                       statements therein. The requests for judicial notice are GRANTED.
                                  25           2
                                                 Twitter argues that the Government’s motion should be denied for the further reason that
                                       it needs access to the Classified Tabb Declaration in order to meaningfully counter the
                                  26   Government’s claim that the restrictions it has imposed on the Draft Transparency Report pass
                                       constitutional muster. The Court finds that the classified declaration of EAD Tabb cannot be
                                  27   disclosed to counsel for Twitter based upon the national security concerns it raises, despite
                                       counsel’s clearance approval. Thus, Twitter’s motion for summary judgment on these alternative
                                  28   grounds, as well as its motion for access of cleared counsel, are DENIED.
                                            Case 4:14-cv-04480-YGR Document 328 Filed 04/17/20 Page 2 of 11




                                   1   arguments in this matter, and for the reasons stated herein, ORDERS that the Government’s motion

                                   2   for summary judgment is GRANTED and Twitter’s cross-motion for summary judgment is DENIED.

                                   3   I.       BACKGROUND

                                   4            A.     Allegations of the Operative Complaint

                                   5            Twitter’s Second Amended Complaint (Dkt. No. 114, “SAC”) is the operative pleading in

                                   6   this action. The SAC seeks declaratory and injunctive relief based upon the Government’s alleged

                                   7   “prohibitions on [Twitter’s] speech in violation of the First Amendment,” specifically the

                                   8   Government’s prohibition on publishing its Draft Transparency Report “describing the amount of

                                   9   national security legal process3 it received, if any for the period July 1 to December 31, 2013.”

                                  10   (SAC ¶ 1, 4, emphasis in original.) Twitter further alleges that it “seeks to disclose that it

                                  11   received ‘zero’ FISA orders, or ‘zero’ of a specific kind of FISA order, for that period, if either of

                                  12   those circumstances is true.” (Id. ¶ 4, emphasis in original.) More particularly, Twitter alleges that
Northern District of California
 United States District Court




                                  13   it seeks to publish a report disclosing the following categories of quantitative data to its users for

                                  14   the relevant period:

                                  15            a.      The number of NSLs and FISA orders Twitter received, if any, in actual
                                                aggregate numbers (including “zero,” to the extent that that number was
                                  16            applicable to an aggregate number of NSLs or FISA orders or to specific kinds of
                                                FISA orders that Twitter may have received);
                                  17            b.      The number of NSLs and FISA orders received, if any, reported
                                                separately, in ranges of one hundred, beginning with 1–99;
                                  18            c.      The combined number of NSLs and FISA orders received, if any, in
                                                ranges of twenty-five, beginning with 1–24;
                                  19            d.      A comparison of Twitter’s proposed (i.e., smaller) ranges with those
                                                authorized by the [Government in its earlier communication from then-Deputy
                                  20            Attorney General James M. Cole to the General Counsels for Facebook, Google,
                                                LinkedIn, Microsoft and Yahoo!, referred to as the] DAG Letter;
                                  21            e.      A comparison of the aggregate numbers of NSLs and FISA orders
                                                received, if any, by Twitter and the five providers to whom the DAG Letter was
                                  22            addressed; and
                                                f.      A descriptive statement about Twitter’s exposure to national security
                                  23            surveillance, if any, to express the overall degree of government surveillance it is
                                                or may be subject to.
                                  24
                                       (Id. ¶ 56, emphasis in original.)
                                  25
                                                The Government has prohibited publication of that Draft Transparency Report since
                                  26

                                  27            3
                                               Those national security legal process requests include national security letters (“NSLs”)
                                  28   and other orders under the Foreign Intelligence Surveillance Act (“FISA”).

                                                                                          2
                                         Case 4:14-cv-04480-YGR Document 328 Filed 04/17/20 Page 3 of 11




                                   1   Twitter submitted it for review on April 1, 2014, asserting that certain portions of the report

                                   2   contained classified information. (Id. ¶¶ 55, 57, 58.) In two counts of the SAC, Twitter alleges

                                   3   that the Government has classified information in the Draft Transparency Report improperly and

                                   4   therefore put unlawful prior restraints on its speech in violation of the First Amendment. Twitter

                                   5   alleges that these actions are both violations of the First Amendment and “final agency action”

                                   6   subject to challenge under the Administrative Procedure Act, 5 U.S.C. §§ 701 et seq. (SAC at ¶¶

                                   7   71-86 and 87-91.)4

                                   8          B.      Procedural History

                                   9          The lengthy procedural history of this case is detailed in the Court’s prior orders. (See

                                  10   October 14, 2015 Order Denying Motion to Dismiss as Moot (Dkt. No. 85); May 2, 2016 Order

                                  11   Granting In Part and Denying In Part Motion to Dismiss Amended Complaint (Dkt. No. 113); July

                                  12   6, 2017 Order Denying Government’s Motion for Summary Judgment Without Prejudice;
Northern District of California
 United States District Court




                                  13   Granting Twitter’s Motion for Order Directing Defendants to Expedite Security Clearance (Dkt.

                                  14   No. 172)); November 27, 2017 Order Denying Motion for Reconsideration (Dkt. No. 186). The

                                  15   Court sets forth herein an abbreviated summary of the history as relevant to the instant motions.

                                  16          The Government previously moved for summary judgment (Dkt. No. 145) based upon a

                                  17   classified and a redacted declaration of Michael Steinbach, Executive Assistant Director (“EAD”)

                                  18   of the National Security Branch of the Federal Bureau of Investigation (“FBI”). (See Notice of

                                  19   Lodging of Classified Declaration of Michael Steinbach for In Camera, Ex Parte Review, Dkt.

                                  20   No. 144.) The Court reviewed the Classified Steinbach Declaration in camera and, based upon

                                  21   that review, denied the Government’s motion without prejudice. The Court found that, under the

                                  22   applicable constitutional standards, the Classified Steinbach declaration was inadequate to meet

                                  23   the Government’s burden to overcome the strong presumption of unconstitutionality of its content-

                                  24   based prior restrictions on Twitter’s speech. (Dkt. No. 172 at 17-18.) The Court found:

                                  25          The Government’s restrictions on Twitter’s speech are content-based prior
                                  26
                                              4
                                  27            Twitter alleges a third count seeking injunctive relief barring Government prosecution
                                       under the Espionage Act, 18 U.S.C. § 793(d) should Twitter disclose information in the Draft
                                  28   Transparency Report. (SAC ¶¶ 92-96.)

                                                                                         3
                                         Case 4:14-cv-04480-YGR Document 328 Filed 04/17/20 Page 4 of 11



                                              restraints subject to the highest level of scrutiny under the First Amendment. The
                                   1          restrictions are not narrowly tailored to prohibit only speech that would pose a
                                              clear and present danger or imminent harm to national security. The Government
                                   2          argues that the limitations imposed on Twitter are necessary because disclosure of
                                              data concerning the number and type of national security legal process that it
                                   3          received in a time period would impair national security interests and is properly
                                              classified. However, the Government has not presented evidence, beyond a
                                   4          generalized explanation, to demonstrate that disclosure of the information in the
                                              Draft Transparency Report would present such a grave and serious threat of
                                   5          damage to national security as to meet the applicable strict scrutiny standard.
                                   6   (Id. at 2.) The Court denied the motion without prejudice, offering the Government leave to

                                   7   submit additional evidence to support its restrictions. (See, e.g., Dkt. No. 182, Transcript of Case

                                   8   Management Conference, at 4:3-23.) The Government declined to do so. (Id.)

                                   9          Following a formal request by Twitter (Dkt. No. 250), the Court issued an Order to Show

                                  10   Cause (“OSC”) why the Classified Steinbach Declaration should not be disclosed to Twitter’s

                                  11   counsel who had been granted a security clearance. (Dkt. No. 261.) The Government filed a

                                  12   response to the OSC which included a motion to dismiss the action based on an assertion of the
Northern District of California
 United States District Court




                                  13   state secrets privilege. (Dkt. No. 281.) In connection with that response, the Government

                                  14   submitted in camera the Classified Declaration of Acting EAD Michael C. McGarrity. (See Dkt.

                                  15   No. 282, Notice of Lodging of Classified Declaration of Michael C. McGarrity for Ex Parte In

                                  16   Camera Review.) Drafted in support of the Government’s assertion of the state secrets privilege,

                                  17   the Classified Declaration of EAD McGarrity provided a more complete explanation and

                                  18   justification of the Government’s basis for restricting the information that may be published in the

                                  19   Draft Transparency Report, and the grave and imminent harm that could reasonably be expected to

                                  20   arise from its disclosure, in far greater detail than the Government provided previously.

                                  21          After considering McGarrity’s declaration provided in camera, the Court, on June 21,

                                  22   2019, issued an OSC indicating it was inclined to reconsider its prior order denying the

                                  23   Government’s summary judgment motion (Dkt. No. 301), stating:

                                  24          The Court is inclined to find that classified McGarrity Declaration meets the
                                              Government’s burden under strict scrutiny to justify classification and restrict
                                  25          disclosure of information in the Draft Transparency Report, based upon a
                                              reasonable expectation that its disclosure would pose grave or imminent harm to
                                  26          national security, and that no more narrow tailoring of the restrictions can be
                                              made. Further, the Court is inclined to conclude that the classified McGarrity
                                  27          Declaration cannot be disclosed to counsel for Twitter based upon the national
                                              security concerns it raises.
                                  28
                                                                                         4
                                         Case 4:14-cv-04480-YGR Document 328 Filed 04/17/20 Page 5 of 11




                                   1   (Id. at 2.) On August 23, 2019, the parties jointly responded to the June 21, 2019 Order

                                   2   to Show Cause and asked that the classified McGarrity declaration not be used to inform

                                   3   the Court’s reconsideration of the Government’s motion for summary judgment. Instead,

                                   4   the Government requested to submit a new summary judgment motion supported by a

                                   5   new declaration, which would incorporate aspects of the information proffered in the

                                   6   Classified McGarrity Declaration germane to the merits of the case. (Dkt. No. 306 at 2–

                                   7   3.) The Court granted the Government’s request as well as Twitter’s request to file a

                                   8   cross-motion for summary judgment.

                                   9          C.      The Instant Cross-Motions

                                  10          The Government filed its motion seeking summary judgment on all claims in Twitter’s

                                  11   SAC on the grounds that the newly submitted classified and unclassified declarations of Jay S.

                                  12   Tabb, Jr., EAD of the National Security Branch of the FBI to establish that disclosure of the data
Northern District of California
 United States District Court




                                  13   contained in Twitter’s 2014 Draft Transparency Report reasonably could be expected to result in

                                  14   national security harms such that the Government’s restrictions on the report are constitutionally

                                  15   valid. Twitter’s cross-motion contests the Government’s arguments and seeks summary judgment

                                  16   on the grounds that: (1) the Government has not satisfied strict scrutiny under the Pentagon

                                  17   Papers5 standard; (2) the Government’s decision to restrict the disclosures in Twitter’s 2014 Draft

                                  18   Transparency Report lacked any of the procedural safeguards required by Freedman v. Maryland,

                                  19   380 U.S. 51 (1965); and (3) Twitter’s cleared counsel6 must be given access to the classified

                                  20   version of the Tabb Declaration in order for it to respond fully to the Government’s arguments.

                                  21   II.    LEGAL STANDARD

                                  22          Summary judgment is appropriate when “there is no genuine dispute as to any material fact

                                  23   and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[W]hen

                                  24   parties submit cross-motions for summary judgment, each motion must be considered on its own

                                  25

                                  26          5
                                              N.Y. Times Co. v. United States, 403 U.S. 713 (1971), commonly referred to as the
                                  27   Pentagon Papers case.
                                              6
                                                Twitter’s lead counsel Lee H. Rubin has had his security clearance “favorably
                                  28   adjudicated” by the FBI as of September 17, 2018. (Dkt. No. 250-1, Rubin Decl. Exh. A.)
                                                                                       5
                                         Case 4:14-cv-04480-YGR Document 328 Filed 04/17/20 Page 6 of 11




                                   1   merits.” Fair Hous. Council of Riverside Cty., Inc. v. Riverside Two, 249 F.3d 1132, 1136 (9th

                                   2   Cir. 2001) (alteration and internal quotation marks omitted). Thus, “[t]he court must rule on each

                                   3   party’s motion on an individual and separate basis, determining, for each side, whether a judgment

                                   4   may be entered in accordance with the Rule 56 standard.” Id. (quoting Wright, et al., FEDERAL

                                   5   PRACTICE AND PROCEDURE § 2720, at 335–36 (3d ed. 1998)). However, the court must consider

                                   6   the evidence proffered by both sets of motions before ruling on either one. Riverside Two, 249

                                   7   F.3d at 1135–36; Johnson v. Poway Unified Sch. Dist., 658 F.3d 954, 960 (9th Cir. 2011)

                                   8   (“Because the parties filed cross-motions for summary judgment, we consider each party’s

                                   9   evidence to evaluate whether summary judgment was appropriate.”) “[C]redibility

                                  10   determinations, the weighing of the evidence, and the drawing of legitimate inferences from facts

                                  11   are jury functions, not those of a judge.” George v. Edholm, 752 F.3d 1206, 1214 (9th Cir.

                                  12   2014) (alteration in original) (quotation omitted).
Northern District of California
 United States District Court




                                  13          As a general matter, where the party moving for summary judgment would bear the burden

                                  14   of proof at trial, that moving party bears the initial burden of proof at summary judgment as to

                                  15   each material fact to be established in the complaint and must show that no reasonable jury could

                                  16   find other than for the moving party. See S. California Gas Co. v. City of Santa Ana, 336 F.3d

                                  17   885, 888 (9th Cir. 2003) (citing William W Schwarzer, et al., CALIFORNIA PRACTICE GUIDE:

                                  18   FEDERAL CIVIL PROCEDURE BEFORE TRIAL (Rutter Group) § 14:124–127 (2001)). Where the

                                  19   moving party would not bear the burden at trial, the motion need only specify the basis for

                                  20   summary judgment and identify those portions of the record, if any, which it believes demonstrate

                                  21   the absence of a genuine issue of material fact on some essential element of the claims. Celotex

                                  22   Corp. v. Catrett, 477 U.S. 317, 323, (1986). The burden then shifts to the opposing party to

                                  23   establish the existence of material disputes of fact that may affect the outcome of the case under

                                  24   the governing substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

                                  25          In the context of a First Amendment challenge, however, the ultimate burdens of proof are

                                  26   placed upon the Government. When the Government restricts speech, it bears the burden of

                                  27   proving the constitutionality of its actions. United States v. Playboy Entm’t Grp., Inc., 529 U.S.

                                  28   803, 816–17 (2000) (citing Greater New Orleans Broadcasting Assn., Inc. v. United States, 527
                                                                                         6
                                         Case 4:14-cv-04480-YGR Document 328 Filed 04/17/20 Page 7 of 11




                                   1   U.S. 173, 183 (1999); Reno v. American Civil Liberties Union, 521 U.S. 844, 879 (1997)). “When

                                   2   the Government seeks to restrict speech based on its content, the usual presumption of

                                   3   constitutionality afforded [to its actions] is reversed.” Playboy, 529 U.S. at 816–17. Because

                                   4   “[c]ontent-based regulations are presumptively invalid,” R.A.V. v. St. Paul, 505 U.S. 377, 382

                                   5   (1992), “the Government bears the burden to rebut that presumption.” Playboy, 529 U.S. at 817.

                                   6   “When First Amendment compliance is the point to be proved, the risk of nonpersuasion—

                                   7   operative in all trials—must rest with the Government, not with the citizen.” Id. at 818 (internal

                                   8   citation omitted).

                                   9   III.   DISCUSSION

                                  10          A.      Strict Scrutiny Standard

                                  11                  1.      Strict Scrutiny Applies

                                  12          The Government argues that it is entitled to summary judgment on several grounds. First,
Northern District of California
 United States District Court




                                  13   it argues that, although it disagrees with the Court on the applicable constitutional standard, it

                                  14   nevertheless has met the strict scrutiny standard since its restrictions on Twitter’s speech are

                                  15   sufficiently “narrowly tailored to serve a compelling state interest” (quoting In re NSL, 863 F.3d

                                  16   1110, 1123 (9th Cir. 2017) and Reed v. Town of Gilbert, 135 S.Ct. 2218, 2226 (2015)). Twitter

                                  17   counters that this Court previously decided the applicable standard is strict scrutiny, and the

                                  18   Government has not met it.

                                  19          In denying the Government’s original motion for summary judgment, the Court

                                  20   determined that the restrictions on Twitter’s speech are subject to strict scrutiny as a content-based

                                  21   restriction and a prior restraint. (Dkt. No. 172 at 15, citing numerous cases.) That is the law of the

                                  22   case and the Government provides no substantive reason to revisit that determination.

                                  23                  2.      The Declarations In the Record Satisfy the Government’s Substantive
                                                              Burden Under Strict Scrutiny
                                  24
                                              The Court applies the strict scrutiny standard to the challenged restrictions and finds that
                                  25
                                       the Government’s restrictions on the information Twitter may report are, in fact, narrowly tailored
                                  26
                                       in substance. The Court bases its decision on the totality of the evidence provided in this case,
                                  27
                                       including the classified declarations of EAD Steinbach, Acting EAD McGarrity and EAD Tabb.
                                  28
                                                                                          7
                                         Case 4:14-cv-04480-YGR Document 328 Filed 04/17/20 Page 8 of 11




                                   1   Each built on the same basis for the Government’s position, and each bring a perspective to the

                                   2   Court’s analysis to resolve this action. The Court sees no reason to disregard any of the

                                   3   previously submitted declarations. The declarations explain the gravity of the risks inherent in

                                   4   disclosure of the information that the Government has prohibited Twitter from stating in its Draft

                                   5   Transparency Report, including a sufficiently specific explanation of the reasons disclosure of

                                   6   mere aggregate numbers, even years after the relevant time period in the Draft Transparency

                                   7   Report, could be expected to give rise to grave or imminent harm to the national security. The

                                   8   Court finds that the declarations contain sufficient factual detail to justify the Government’s

                                   9   classification of the aggregate information in Twitter’s 2014 Draft Transparency Report on the

                                  10   grounds that the information would be likely to lead to grave or imminent harm to the national

                                  11   security, and that no more narrow tailoring of the restrictions can be made.

                                  12          B.      Freedman’s Procedural Safeguards
Northern District of California
 United States District Court




                                  13          Twitter argues that, in the alternative, it is entitled to summary judgment because the

                                  14   procedures under which portions of its 2014 Draft Transparency Report were classified and

                                  15   restricted do not satisfy the procedural safeguards required for such a prior restraint of speech

                                  16   under Freedman v. Maryland and its progeny. More specifically, Twitter argues that Freedman

                                  17   requires an expedited, government-initiated judicial review of a restraint on aggregate reporting,

                                  18   and that such requirements are not met by the classification guidelines that the Government

                                  19   applied nor the “statutory authority under which that classification review was conducted.”

                                  20   (Twitter’s Cross-Motion for Summary Judgment, Dkt. No. 311, at 2:12-13, citing 50 U.S.C. §

                                  21   1874(c)).7

                                  22          The Government counters on two grounds. First, it contends that Twitter has not alleged a

                                  23   challenge under Freedman in the SAC. Further, the Government argues the procedural

                                  24

                                  25          7
                                                 Twitter’s characterization of the section 1874(c) is incorrect. The Government’s
                                       classification authority under Executive Order 13526 is completely distinct from its authority
                                  26   under section 1874(c) to allow persons subject to nondisclosure provisions to report legal process
                                       and orders received in a different manner than the numerical bands scheme set forth in section
                                  27   1874(a) and (b). See 50 U.S.C. § 1874(c) (“Nothing in this section prohibits the Government and
                                       any person from jointly agreeing to the publication of information referred to in this subsection in
                                  28   a time, form, or manner other than as described in this section.”).
                                                                                          8
                                         Case 4:14-cv-04480-YGR Document 328 Filed 04/17/20 Page 9 of 11




                                   1   protections required by Freedman do not apply to its decision that the information in the Draft

                                   2   Transparency Report was national security information properly classified under Executive Order

                                   3   13526.

                                   4            As a general matter, and as the Court previously determined, even if a particular content-

                                   5   based restriction is permitted under the strict scrutiny standard, “the government does not have

                                   6   unfettered freedom to implement such a restriction through ‘a system of prior administrative

                                   7   restraints.’” In re NSL, 863 F.3d at 1122 (citing Bantam Books, Inc. v. Sullivan, 372 U.S. 58, 70,

                                   8   83 (1963)). The government’s restrictions must have “narrow, objective, and definite standards to

                                   9   guide” them, as well as procedural safeguards to reduce the dangers of excessive restriction. See

                                  10   Thomas v. Chi. Park Dist., 534 U.S. 316, 321 (2002) (citing Freedman, 380 U.S. at 58–60). With

                                  11   respect to such a system of prior restraints, Freedman requires that: (1) any restraint imposed prior

                                  12   to judicial review must be limited to “a specified brief period”; (2) any further restraint prior to a
Northern District of California
 United States District Court




                                  13   final judicial determination must be limited to “the shortest fixed period compatible with sound

                                  14   judicial resolution”; and (3) the burden of going to court to suppress speech and the burden of

                                  15   proof in court must be placed on the government. See Freedman, 380 U.S. at 58–59; FW/PBS, Inc.

                                  16   v. City of Dallas, 493 U.S. 215, 227 (1990)); Thomas v. Chicago Park District, 534 U.S. 316, 321

                                  17   (2002); John Doe, Inc. v. Mukasey, 549 F.3d 861, 871 (2d Cir. 2008), as modified (Mar. 26, 2009).

                                  18            Thus, in In re Nat'l Sec. Letter, the Ninth Circuit considered whether nondisclosure

                                  19   requirements as to specific national security process requests were constitutional. The In re Nat'l

                                  20   Sec. Letter case was a facial challenge to the NSL statutes.8 The Ninth Circuit held that the NSL

                                  21   law met all the procedural safeguard requirements of Freedman because the 2015 revisions

                                  22   implemented a system of judicial review of a nondisclosure decision on an expedited basis, and

                                  23   required the government to initiate the review and carry the burden of substantiating the

                                  24   nondisclosure at the request of a contesting party. In re Nat'l Sec. Letter, 863 F.3d at 1129-31

                                  25   (questioning whether Freedman applied to individuals who did not “intend to speak” before

                                  26

                                  27            8
                                                 The Ninth Circuit held that plaintiffs were raising a facial challenge to the NSL law,
                                  28   rather than an as-applied challenge to a particular application of the law to their speech. Id. at
                                       1121.
                                                                                         9
                                        Case 4:14-cv-04480-YGR Document 328 Filed 04/17/20 Page 10 of 11




                                   1   receiving the government’s prohibition, but nevertheless finding procedural protections satisfied

                                   2   Freedman).

                                   3          Here, Twitter’s SAC does not allege a challenge, facial or otherwise, based upon the

                                   4   principles in Freedman. Count 1 of the SAC alleges that the information in the Draft

                                   5   Transparency Report was not properly classified under Executive Order No. 13526, and that the

                                   6   Government cannot demonstrate that the information poses a threat to national security. (SAC ¶¶

                                   7   76, 79.) Count 2 of the SAC alleges that the Government’s decision regarding the Draft

                                   8   Transparency Report was a “final agency action” that violated the First Amendment. Nowhere in

                                   9   the SAC does Twitter seek declaratory or injunctive relief requiring the Government to comply

                                  10   with any procedural safeguards, such as temporal limitations on prohibition orders, or

                                  11   government-initiated judicial review, required by Freedman. The SAC does not direct a challenge

                                  12   to lack of procedural safeguards in Executive Order 13526 itself, nor does it challenge the lack of
Northern District of California
 United States District Court




                                  13   process with respect to the specific application of Executive Order 13526 to the Draft

                                  14   Transparency Report.9 Likewise, to the extent Twitter asserts that any restrictions on it emanate

                                  15   from the statutory reporting scheme set forth in 50 U.S.C. section 1874, the SAC does not

                                  16   challenge the lack of procedural safeguards therein. In short, nothing in the SAC challenges a

                                  17   “system of prior restraints” as in Freedman. Consequently, the Court cannot grant Twitter

                                  18   affirmative relief based upon lack of compliance with the procedural protections in Freedman.10

                                  19
                                              9
                                                  The Court notes that Section 1.8 of Executive Order 13526 provides that “[a]uthorized
                                  20   holders of information who, in good faith, believe that its classification status is improper are
                                       encouraged and expected to challenge the classification status of the information in accordance
                                  21   with agency procedures established under paragraph (b) of this section.” Executive Order 13526 §
                                       1.8(a). Those procedures should cover all authorized holders of information “including authorized
                                  22   holders outside the classifying agency.” Id. § 1.8(b). Neither party has cited to or argued for
                                       application of any regulations governing a challenge to the classification here. However, the
                                  23   Court notes that federal regulations implementing Executive Order 13526 have been enacted at 6
                                       C.F.R., Chapter I, Part 7, subpart B; see, e.g., 6 C.F.R. § 7.31(a) (“Authorized holders may submit
                                  24   classification challenges in writing to the original classification authority with jurisdiction over the
                                       information in question. If an original classification authority cannot be determined, the challenge
                                  25   shall be submitted to the Office of the Chief Security Officer, Administrative Security Division”).
                                               10
                                  26               The SAC alleges a facial constitutional challenge to FISA’s secrecy provisions to the
                                       extent they categorically prohibit the reporting of aggregate data. The Court does not find that
                                  27   they do so restrict the aggregate data at issue here. The Government has, in part, argued that
                                       FISA’s statutory nondisclosure provisions, applicable to the existence and contents of individual
                                  28   orders, logically prohibit reporting of aggregate data about the number of such orders. The Court
                                       has never found the Government’s logic persuasive on this point. The requirement not to disclose
                                                                                          10
                                        Case 4:14-cv-04480-YGR Document 328 Filed 04/17/20 Page 11 of 11




                                   1          Because the Court finds that Twitter has not alleged an affirmative claim for relief based

                                   2   upon Freedman, it need not reach the question of whether the Government’s decision here

                                   3   satisfied those procedural safeguards.11

                                   4   IV.    CONCLUSION

                                   5          In sum, given the specific reasons identified in the classified declarations submitted, the

                                   6   Court finds that strict scrutiny is satisfied both substantively and procedurally. The Government’s

                                   7   motion for summary judgment is GRANTED and Twitter’s motion for summary judgment is

                                   8   DENIED.12

                                   9          The Court leaves for another action whether the procedural safeguards—if any—applicable

                                  10   to a system of prior constraints premised upon deeming information “classified” pursuant to

                                  11   Executive Order 13526 meets the standards set forth in Freedman.

                                  12          This terminates Docket Nos. 309, 311.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: April 17, 2020

                                  15                                                     ______________________________________
                                                                                               YVONNE GONZALEZ ROGERS
                                  16                                                         UNITED STATES DISTRICT JUDGE
                                  17

                                  18

                                  19   a particular order is completely distinct from disclosing the aggregate number of orders. And,
                                       indeed, that logic is contradicted by the statutory provision for aggregate data reporting set forth in
                                  20   50 U.S.C. § 1874, which permits “a person subject to a nondisclosure requirement accompanying
                                       an order . . . or a national security letter” to report publicly the aggregate number of such orders or
                                  21   letters within certain numerical bands. 50 U.S.C. § 1874(a) (emphasis supplied). Regardless,
                                       these allegations are not directed at a lack of procedural safeguards as required by Freedman.
                                  22          11
                                                  The Court notes that the Ninth Circuit in In re Nat'l Sec. Letter emphasized that
                                  23   Freedman’s procedural safeguards have been extended to a variety of situations in which the
                                       government “requires a speaker to submit proposed speech for review and approval” before
                                  24   publicizing it. In re Nat'l Sec. Letter, 863 F.3d 1110, 1128 (9th Cir. 2017); see also John Doe, Inc.
                                       v. Mukasey, 549 F.3d 861, 871 (2d Cir. 2008) (“Where expression is conditioned on governmental
                                  25   permission . . . the First Amendment generally requires procedural protections to guard against
                                       impermissible censorship.”). The sort of pre-disclosure review and approval process that restricts
                                  26   speech about metadata compiled by a recipient closely resembles the censorship systems raised in
                                       Freedman and its progeny. The Government here offered no applicable procedural protections
                                  27   similar to those cited with approval in In re Nat’l Security Letter or Doe v. Mukaskey.
                                              12
                                  28               In light of this Order, the third count is dismissed as moot.

                                                                                           11
